UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7047


JAMES HARDIN,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Acting Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:08-cv-02334-PMD)


Submitted:   February 28, 2011            Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Hardin, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James       Hardin      seeks     to     appeal     the       district    court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition,

and its subsequent order denying his motion to vacate judgment

and for leave to file objections.                     The district court referred

this    case      to    a     magistrate      judge       pursuant        to    28    U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2010).                           The magistrate judge

recommended       that      relief     be    denied       and    advised        Hardin      that

failure      to        file     timely,        specific         objections           to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The        timely       filing     of     specific        objections          to    a

magistrate        judge’s      recommendation          is     necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties        have     been        warned     of       the       consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Hardin

has waived appellate review by failing to file objections after

receiving proper notice and receiving an extension of time to

file    objections.             Accordingly,         we     deny      a    certificate         of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately        presented       in       the   materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3